Citation Nr: 1755413	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected left ankle disability. 

2.  Entitlement to service connection for a right great toe disability, to include as secondary to a service-connected left ankle disability. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The Board remanded the claim in December 2015 to obtain a hard copy of a file contained on a computer disc (CD) submitted by the Veteran.  Documents contained in the CD have been added to the record.  The Board remanded the appeal again in March 2017 to obtain a supplemental medical opinion regarding secondary service connection for right foot and right great toe disabilities.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Symptoms of arthritis in the right foot and right great toe were not chronic in service and continuous after service separation. 

2.  Arthritis in the right foot and right great toe did not manifest to a compensable degree within one year of service separation.

3.  The evidence does not establish a nexus between currently diagnosed right foot or right great toe disabilities and service. 

4.  The Veteran's right foot and right great toe disabilities are not shown to be secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a right great toe disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate preadjudicatory notice addressing his service connection claims.  Service treatment records, VA and private medical records, lay statements, and hearing testimony are of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, the Board notes that there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) (2014); 38 C.F.R. § 3.159 (c)(4) (2016). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in March 2013, and March 2017 and July 2017 supplemental medical opinions were obtained on remand.  The Board finds that the VA examination and the supplemental opinions are adequate and address the Veteran's appeal on the theory of secondary service connection.  The Board finds that absent evidence of an event, injury, or disease in service and absent evidence indicating that there may be a nexus between the Veteran's current right foot or right great toe disability and service, a medical opinion is not necessary to address the question of direct service connection.  Accordingly, the Board finds that VA's duties to notify and assist the Veteran have been met.  

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that currently diagnosed right foot and right great toe disabilities are related to his service-connected left ankle.

Currently diagnosed right foot and right great toe disabilities include arthritis, metatarsalgia, and an Achilles ligament rupture.  See Private treatment records and a VA examination.

Symptoms of arthritis in the right foot and right great toe were not chronic in service and continuous after service separation.  Service treatment records show that the Veteran was treated for injuries to the left ankle and foot in service, but he was not treated for any injuries or complaints related to the right foot.  A March 1988 separation examination report also made reference to the left foot and ankle during a foot examination, and while the Veteran checked yes to having foot trouble on a report of medical history, an attached statement clarified that he was referring to treatment for a left ankle and foot fracture in service.  

Treatment records from Northwest Orthopedic Surgeons dated in May 2003 show that the Veteran was evaluated for bilateral foot pain with classic metatarsal phalangeal (MTP) arthritis and a large calcaneal bursa was noted.  X-rays of the right foot showed mild arthritis.  In August 2004, the Veteran was seen for an Achilles ligament rupture which occurred while he was playing basketball two days prior.  September 2012 treatment records from the University of Minnesota Medical Center identified a scar over the posterior aspect of his right heel consistent with an Achilles tendon rupture and repair.  There was osteoarthritic changes and spurring at the first MTP joint.  The March 2013 VA examination also identified diagnoses of metatarsalgia and right foot degenerative joint disease at the first MTP joint.  

Absent any complaints or treatment related to the right foot and right great toe in service, or for many years after service separation, the Board finds that symptoms related to arthritis in the right foot and toe were not chronic in service and continuous after service.   While the Veteran reported during the March 2013 VA examination that he experienced bilateral foot pain since service, service treatment records do not reflect right foot complaints, and the record does not indicate any complaints related to the right foot until many years after service separation.  Instead, the record shows that the Veteran was treated for complaints related to the left ankle and left foot on multiple occasions in service without any mention of right foot or toe pain.  The Board finds that if chronic right foot or right great toe symptoms had been present, the Veteran would have sought treatment for such pain, just as he had sought treatment for the left foot and ankle.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board finds that had right foot and right great toe pain been present in service and shortly after service, the Veteran would have identified such a disability.  Accordingly, the Board finds that the contemporaneous medical evidence from service treatment records, made for treatment purposes outweigh the Veteran's more recent report of identifying bilateral foot pain since service, made during a VA examination in conjunction with his service connection claim.  The record does not otherwise indicate that there is a nexus between a currently diagnosed right foot and right great toe disabilities and service.  

Arthritis in the right foot and right great toe did not manifest to a compensable degree within one year of service separation.  Instead, the record shows that arthritis in the right foot and right great toe was first diagnosed in 2003, many years after service separation.  

The weight of the evidence does not establish a nexus between currently diagnosed right foot and right great toe disabilities and a service-connected left ankle or left foot disability.   A March 2013 VA examiner identified current diagnoses of metartasalgia, plantar fasciitis, and degenerative joint disease at the first MTP joint of the right foot, but opined that the current examination was not sufficient to confirm that plantar fasciitis was caused or aggravated by his service-connected left ankle fracture.  Supplemental medical opinions were provided by a different VA examiner in March 2017 and July 2017 based on a review of the record.  The VA examiner opined, respectively, that currently diagnosed right foot and right great toe disabilities, to include arthritis, metatarsalgia, and an Achilles ligament rupture, were less likely than not "aggravated by" service-connected left ankle and foot disabilities, and were less likely than not "secondary to" service-connected left ankle and foot disabilities.  The VA examiner reasoned that the weight of the medical literature did not support a nexus connecting an injury or diagnosis in one joint or limb as having a significant impact on another or contralateral joint or limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis.  The examiner opined that diagnoses such as arthritis, metatarsalgia or a history of Achilles tendon rupture did not rise to this level of significance.  He further reasoned that joint and limb disease did not spread to another joint or cause damage, and the weight of the medical evidence did not support a finding of injury in a contralateral joint or limb due to favoring of the opposite joint or limb.  The Board finds that the supplemental opinions obtained are probative and the Board finds that the VA examiner provided an adequate rational for the opinions rendered.  The Veteran has not otherwise submitted evidence which relates his currently diagnosed right foot and right great toe disabilities to his service-connected left ankle or foot.  Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for secondary service connection.  

For these reasons, the Board finds that the weight of the evidence is against service connection for a right foot and right great toe disability.  Because the preponderance of the evidence is against the claims for service connection, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right foot disability is denied.

Service connection for a right great toe disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


